Chichester, J.,
delivered the opinion of the court.
This is a writ of error to the judgment of the Circuit Court of the city of Richmond in the sum of $429.24 against the American Railway Express Company, a corporation, and in favor of G. T. Elliott, Incorporated. Argument in this case was heard with the case of the American Railway Express Company v. Fleishman, Morris & Co., Inc., ante, page 200, 141 S. E. 253, the facts and legal questions raised here being identical with those in that case.
For the reasons stated in the opinion this day handed down in American Railway Express Co. v. Fleishman, Morris & Co., Inc., ante, page 200, 141 S. E. 253, the judgment in the instant case is affirmed.

Affirmed.